Election/Restrictions
This application contains multiple inventions and species of inventions.  As such, multiple restrictions and elections are required depending on Applicant’s specific elections and Applicant should take care to ensure proper indication of selection of any species of any invention ultimately elected.

Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to respond telephonically to this election requirement.

Invention Restrictions
Restriction to one of the following inventions I-V is required under 35 U.S.C. 121:

I.  Claims 1-12, drawn to a snowmobile comprising: a first warmer configured to generate heat in response to electrical current driven therethrough; a second warmer configured to generate heat in response to electrical current driven therethrough; and a control module configured to: accept a first temperature input from an operator of the snowmobile indicating a desired first temperature of the first warmer, and direct sufficient electrical current to the first warmer to generate heat equal to the first temperature input; and accept a second temperature input from the operator of the snowmobile indicating a desired second temperature of the second warmer, and direct sufficient electrical current to the second warmer to generate heat equal to the second temperature input, classified in B62J 33/00.

II. Claims 13-17, drawn to a snowmobile comprising: an engine; a display assembly including a display; a GPS receiver; a control module configured to run an operating system of the display assembly, receive GPS signals from the GPS receiver, and identify a current location of the snowmobile based on the received GPS signals; and a power supply for the display assembly, the GPS receiver, and the control module; wherein the display assembly, the GPS receiver, and the control module are powered by the engine when the engine is on; and wherein subsequent to shutdown of the engine the power supply powers the display assembly, the GPS receiver, and the control module for a period of time to keep the operating system running and keep the GPS receiver locked onto GPS signals without illuminating the display, classified in B62J 6/015.

III.  Claims 18-21, drawn to a snowmobile comprising: a control assembly mounted at handlebars of the snowmobile; a control module included with the control assembly, the control module configured to control headlights, accent lights, hand warmers, and a thumb warmer; a plurality of buttons included with the control assembly, the plurality of buttons including a handlebar warmer control button, a high beam control button, a multimedia control button, and a menu control button; a first light emitting element configured to illuminate to indicate whether the hand warmers and the thumb warmer are set at low, medium, or high heat intensity; and a second light emitting element configured to illuminate to indicate whether the high beams are active, classified in B6SJ 6/16.

IV. Claims 22-26, drawn to A display assembly for a snowmobile, the display assembly comprising: a display surface bordered by a top bezel, a left bezel, a right bezel, and a bottom bezel having a height that is lower than each one of the top bezel, the left bezel, and the right bezel to facilitate removal of snow and other contaminants from the display surface; and a bottom portion of the display surface at the bottom bezel and a main portion of the display surface above the bottom portion; wherein the display surface is configured to accept touch inputs, the bottom portion is less sensitive to touch inputs than the main portion, classified in B62J 50/22.

V. Claims 27-31, drawn to a snowmobile comprising: a headlight; an accent light; a display assembly; and a power source configured to power both the display assembly and the accent light when an engine of the snowmobile is off, classified in B62M 2027/021.

Inventions I-V are independent or distinct, each from the other because:

 (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
(2) the inventions do not overlap in scope, i.e., are mutually exclusive; and 
(3) the inventions as claimed are not obvious variants.  

See MPEP § 806.05(j). In the instant case, the inventions as claimed “have materially different designs, modes of operation, functions, AND effects“,  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Restrictions

This application contains claims directed to the following patentably distinct species for Inventions I-III and V above.  Accordingly, upon election of any ONE of Inventions I-III or V, requires further election of species as set forth below.

If applicant selects invention I, then selection of one of the following species is required:

The species wherein:

wherein the first warmer includes a left hand warmer and a right hand warmer, and the first temperature input includes a left handDocket No. 28939.02P/US/NPV-HDP HDP Ref. No. 6136-000391-USwarmer temperature input and a right hand warmer temperature input that is different from the left hand warmer temperature input as set forth in claim 4, and 

wherein the first warmer includes a right hand warmer and a left hand warmer, and the second warmer includes a thumb warmer, the snowmobile further comprising: a first driver for driving the electrical current to the right hand warmer by pulse-width modulation; a second driver for driving the electrical current to the left hand warmer by pulse-width modulation; and a third driver for driving the electrical current to the thumb warmer by pulse-width modulation as set forth in claim 6.

wherein at least one of the first warmer and the second warmer includes at least one of the following: a brake handle warmer; a storage compartment warmer; a goggles warmer; a garment warmer; a windshield warmer; a helmet shield warmer; and a seat warmer; as set forth in claim 10. *
 	
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species with regard to the first and second “warmer” and all the different “warmers”.   In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, AND employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

* If applicant selects Species 9. C. above, then selection of one of the following species is ALSO required:

The species of the warmer as set forth in claim 10:
a brake handle warmer; 
a storage compartment warmer; 
a goggles warmer; 
a garment warmer; 
a windshield warmer; 
a helmet shield warmer; and
a seat warmer; 

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species with regard to the first and second “warmer” and all the different “warmers”.   In addition, these species are not obvious variants of each other based on the current record.

In response to this specific restriction requirement, Applicant may simply state on the record that the species immediately above are obvious variants and this specific restriction requirement, i.e. section 10 will be withdrawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 10 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, AND employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

If applicant selects invention II, then selection of one of the following species is required:
The species wherein:

wherein the power supply is a capacitor having a capacity of at least 2F as set forth in claim 15, and 

wherein the power supply is a capacitor having a capacity of at least 11 OF and the period of time is about 20 minutes as set forth in claim 17.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species with regard to the capacitor.   In addition, these species are not obvious variants of each other based on the current record.

In response to this specific restriction requirement, Applicant may simply state on the record that the species immediately above are obvious variants and this specific restriction requirement, i.e. section 11 will be withdrawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 13 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, AND employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

If applicant selects invention III, then selection of one of the following species is required:

The species wherein:
wherein the plurality of buttons further includes an engine start button for electronic engine start as set forth in claim 20, and 

wherein the plurality of buttons further includes an electronic shock absorber adjustment button as set forth in claim 21.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species with regard to what SYSTEM the button controls.   In addition, these species are not obvious variants of each other based on the current record.

In response to this specific restriction requirement, Applicant may simply state on the record that the species immediately above are obvious variants and this specific restriction requirement, i.e. section 12 will be withdrawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 18 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, AND employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

If applicant selects invention V, then selection of one of the following species is required:

The species wherein:

The snowmobile of Claim 27, wherein the power source is a capacitor as set forth in claim 29, and 

The snowmobile of Claim 27, wherein the power source is a battery as set forth in claim 30.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species with regard to the power source of the snowmobile.   In addition, these species are not obvious variants of each other based on the current record.

In response to this specific restriction requirement, Applicant may simply state on the record that the species immediately above are obvious variants and this specific restriction requirement, i.e. section 13 will be withdrawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 27 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, AND employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876 and email is Daniell.greenejr@USPTO.gov. The examiner can normally be reached MON-THUR 7-5:30PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL L GREENE/Examiner, Art Unit 3665
20220806